Title: Thomas Jefferson to John Rodman, 25 April 1812
From: Jefferson, Thomas
To: Rodman, John


          
                   
                     Monticello 
                     Apr. 25. 12.
          
		  
		  
		  
		  
		  Th: Jefferson presents his compliments to mr Rodman and his thanks for the translation of Montgalliard’s work which he has been so kind as to send him. it certainly presents some new and true views of the situation of England. it is a subject of deep regret to see a great nation
			 reduced from an unexampled height of prosperity to an abyss of ruin by the long continued rule of a single chief. all we ought to wish as to both belligerent parties is to see them forced to
			 disgorge
			 what their ravenous appetites have taken from others, and reduced to the necessity of observing moral duties in future.
			 
		  
		  
		  if we read with regret what concerns England, the fulsome adulation of the
			 Author towards his own chief excites nausea and disgust at the state of degradation to which the mind of man is reduced by subjection to the inordinate power of another. he salutes mr Rodman with great respect.
        